In their motion for rehearing appellants apparently rely chiefly upon two contentions, (a) that the case is one of circumstantial evidence, and that the court was in error in not instructing upon such issue: (b) that the evidence is insufficient to support the verdict and judgment. These contentions have made it necessary to again review the facts in detail. Such review emphasizes the statement in the beginning of our original opinion that "The facts are very much in dispute." The testimony of the witnesses for the State and those for appellants is irreconcilable. If the State's witnesses are to be believed, — and *Page 564 
the jury accepted their version as true — it takes the case out of the rule of circumstantial evidence and furnishes direct evidence which supports the verdict and judgment. The testimony of appellants and their witnesses is to the effect that there was no robbery, but only a fight which was precipitated by Luciano Cardenas and his companions. It would be difficult to find a case which more clearly calls for the application of Art. 657 Cow. C. P. which says: "The jury are the exclusivejudges of the facts, but they are bound to receive the law from the court and be governed thereby." In view of the facts we cannot say there was no evidence to sustain the verdict. It would extend this opinion to unpardonable length to set out the evidence pro and con upon which we base our conclusion, but state only the result of our patient resurvey of the record. To hold with appellant would invade the province of the jury.
We have again examined all of appellants' bills of exception. Considering them in connection with the court's explanation and other evidence found in the record we still think no reversible error is presented.
The motion for rehearing is overruled.